 
  Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement"), dated as of March 26,
2019, is by and between Azzurra Holdings Corporation (the “Seller”), and Red
Beard Holdings LLC (the “Buyer”).
 
RECITAL
 
WHEREAS, Seller desires to sell to the Buyer, and Buyer wishes to purchase from
Seller, shares of common stock, $0.001 par value (“Common Stock”), of Seller on
the terms and subject to the conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficient of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:
 
ARTICLE I – THE SECURITIES
 
Section 1.1. Sale and Purchase of the Shares. In reliance upon the
representations and warranties made herein, Seller agrees to sell to Buyer
3,827,683 shares of the Company’s Common Stock (the “Shares”), and Buyer agrees
to purchase the Shares from Seller.
 
Section 1.2. Purchase Price. The aggregate purchase price for the Securities
(the “Purchase Price”), shall be $45,000, or $0.012 per share.
 
Section 1.3. Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall be held concurrently with the execution and delivery of this
Agreement. At the Closing, Seller will cause to be delivered to the Company
notice to the Seller’s transfer agent instructing the transfer agent to issue
the Shares to Buyer, and Buyer will deliver the Purchase Price to Seller by wire
transfer of immediately available funds to the account specified by Seller to
Buyer at Closing.
 
ARTICLE II – REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as follows:
 
Section 2.1. Power and Authority of Seller. Seller has all requisite power and
authority to execute, deliver and perform this Agreement and to execute and
deliver the share certificates or instruments to be executed and delivered
pursuant hereto by Seller and to consummate the transactions contemplated
hereby. This Agreement has been duly and validly authorized, executed, and
delivered by Seller and constitutes the valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except to the extent
that such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors' rights
generally, and (ii) is subject to general principles of equity.
 
Section 2.2. Capitalization. The authorized capital stock of the Company
consists of 100.0 million shares of Common Stock, and 5.0 million shares of
Preferred Stock, of which 201,457 shares of Common Stock were issued and
outstanding prior to Closing, and no shares of Preferred Stock were issued and
outstanding. Immediately following Closing, the capitalization of the Company
will be as set forth on Exhibit A attached hereto, which also sets forth the
name of each shareholder of the Company and the number of shares of Common Stock
beneficially owned by each.
 
 
 
-1-

 
 
Section 2.3. Absence of Conflicting Agreements. The execution, delivery, and
performance of this Agreement and the consummation of the transactions
contemplated hereby do not, with or without the giving of notice, the lapse of
time, or both: (i) contravene or conflict with, or constitute a violation of,
any judgment, injunction, order, or decree binding upon or applicable to Seller,
(ii) require any consent, approval, or other action by any third party, (iii)
contravene or conflict with, or constitute a violation of, any agreement to
which Seller is a party or by which Seller is bound, or (iv) result in the
creation or imposition of any Lien on the Securities.
 
Section 2.4. Broker's Fees. Seller does not have any liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated hereby or based in any way upon arrangements,
agreements, or understandings made by or on behalf of Seller hereunder.
 
Section 2.5. Seller (i) is a sophisticated investor and has such knowledge and
experience in financial and business matters as to be capable of evaluating
independently the merits, risks and suitability of entering into this Agreement
and the transactions contemplated hereby, (ii) has conducted its own analysis
and due diligence and independently obtained such information as it deems
necessary in order to make an informed investment decision with respect to the
Securities, (iii) is able to bear the risks attendant to the transactions
contemplated hereby and (iv) acknowledges that (a) no public market exists for
the Securities, (b) the Securities are being sold hereunder in a private
transaction, (c) the Purchase Price was negotiated privately between the parties
hereto (d) acknowledges that the Buyer and its affiliates may have access to or
possess material non-public or confidential information (the “Confidential
Information”) regarding the Securities and the Company and represents that it
will not pursue any claim against the Buyer or its affiliates based on or
relating to the Buyer’s possession of the Confidential Information and (e) the
Securities have not been registered under the Securities Act or any other
applicable securities laws.
 
ARTICLE III – REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to, and agrees with, seller as follows:
 
Section 3.1. Accredited Investor and Investment Purpose. Buyer is an "accredited
investor" as that term is defined in Rule 501(a) of the Securities Act. The
Securities will be acquired for investment for Buyer's own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and Buyer has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act.
 
Section 3.2. Power and Authority. Buyer has all requisite power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly authorized,
executed and delivered by Buyer and constitutes the valid and binding obligation
of Buyer, enforceable in accordance with its terms, except to the extent that
such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors' rights
generally and (ii) is subject to general principles of equity.
 
Section 3.3. Broker's Fees. Buyer does not have any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated hereby or based in any way upon agreements,
arrangements or understandings made by or on behalf of Buyer hereunder.
 
 
 
-2-

 
 
Section 3.4. Absence of Conflicting Agreements. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, do not, with or without the giving of notice, the lapse of
time or both: (i) contravene or conflict with, or constitute a violation of, any
judgment, injunction, order or decree binding upon or applicable to Buyer, (ii)
require any consent, approval or other action by any third party, or (iii)
contravene or conflict with, or constitute a violation of, any agreement to
which Buyer is a party or by which Buyer is bound.
 
Section 3.5. Buyer (i) is a sophisticated investor and has such knowledge and
experience in financial and business matters as to be capable of evaluating
independently the merits, risks and suitability of entering into this Agreement
and the transactions contemplated hereby, (ii) has conducted its own analysis
and due diligence and independently obtained such information as it deems
necessary in order to make an informed investment decision with respect to the
Securities, (iii) is able to bear the risks attendant to the transactions
contemplated hereby and (iv) acknowledges that (a) no public market exists for
the Securities, (b) the Securities are being sold hereunder in a private
transaction, (c) the Purchase Price was negotiated privately between the parties
hereto, (d) acknowledges that the Seller and its affiliates may have access to
or possess material non-public or confidential information (the “Confidential
Information”) regarding the Securities and the Company and represents that it
will not pursue any claim against the Seller or its affiliates based on or
relating to the Seller’s possession of the Confidential Information and (e) the
Securities have not been registered under the Securities Act or any other
applicable securities laws
 
ARTICLE IV – COVENANTS OF THE PARTIES
 
Section 4.1. Further Assurances. At any time or from time to time after the
Closing, each of Seller and Buyer shall, at the reasonable request and expense
of the other party or its counsel (unless such request is occasioned by the
breach of a representation, warranty or covenant of the other party, in which
case it shall be at the expense of such breaching party), execute and deliver
any further instruments or documents and take all such further action in order
to evidence or otherwise facilitate the consummation of the transactions
contemplated hereby.
 
Section 4.2. No Other Representations or Warranties. Except as set forth in this
Agreement, no party is making, or is relying on, any express or implied
representations or warranties relating to any party or to the consummation of
the transactions contemplated hereby. Each party is making its decision to
consummate the purchase and sale of the Securities described herein on the basis
of its due diligence investigation of the Company and not on any representation,
warranty, statement or information made or communicated (orally or in writing)
to by the other party or any affiliate, representative or agent thereof, other
than as set forth in this Agreement. The representations and warranties made by
Seller and Buyer in Article II and Article III, respectively, shall survive the
Closing and the delivery of the Securities.
 
ARTICLE V -- MISCELLANEOUS
 
Section 5.1. Expenses. Each party hereto shall pay its own expenses in
connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated. Notwithstanding the foregoing, Buyer and
Seller shall each pay one-half of any fees charged by the Company in connection
with the transfer of the Securities.
 
 
 
-3-

 
 
Section 5.2. Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail, with postage prepaid or
(iii) sent by next-day or overnight mail or delivery or sent by telecopy or
electronic mail, to the address listed below each party's name on the signature
page hereto or at such other address as may be specified in writing to the other
parties hereto. All such notices, requests, demands, waivers and other
communications shall be deemed to have been received (i) if by personal delivery
on the day after such delivery, (ii) if by certified or registered mail, on the
fifth business day after the mailing thereof, (iii) if by next-day or overnight
mail or delivery, on the day delivered and (iv) if by telecopy or electronic
mail, on the next day following the day on which such telecopy was sent,
provided that a copy is also sent by certified or registered mail.
 
Section 5.3. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York applicable to agreements made
and to be performed wholly within such jurisdiction.
 
Section 5.4. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party hereto may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of each of the other parties hereto.
 
Section 5.5. No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any person or entity other than the parties hereto and
their respective successors and permitted assigns.
 
Section 5.6. Amendment; Waivers; Etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.
 
Section 5.7. Entire Agreement; Confidentiality. This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
Each of Buyer and Seller shall maintain the confidentiality of the terms of the
transaction described herein unless otherwise required by law or regulatory
authority, or other legal process, except that the parties may disclose the
terms of the transaction to their respective affiliates, attorneys, accountants
and other professionals and in connection with the enforcement of the parties’
respective rights and obligations hereunder.
 
Section 5.8. Counterparts; Facsimile. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. The reproduction of signatures
by means of telecopying or electronic device shall be treated as though such
reproductions are executed originals.
 
 
[Remainder of Page Intentionally Left Blank—Signature Pages Follow]
 
-4-

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
AZZURRA HOLDING CORPORATION
 

[ex10-1000.jpg]
By: ______________________        

Name: Daniel W. Rumsey
Title: President
 
 
 
RED BEARD HOLDINGS LLC
 
 
By:            

Name: _______________________
Title: 

 
 
 
-5-

 
 
EXHIBIT A
 
CAPITALIZATION
 
Shareholder
 
No. of Shares of Common Stock
 
 
Percent
 
 
 
 
 
 
 
 
Red Beard Holdings LLC
  3,827,683 
  95%
Daniel W. Rumsey
  106,587 
  2.60%
Jason Adelman
  84,870 
  2.10%
Highbridge Capital
  10,000 
 
<1
%
 
    
    
TOTAL
  4,029,140 
  100%

 
 


 
 
-6-
